DETAILED ACTION
	This is the initial Office action for non-provisional application 17/686,388 filed March 3, 2022, which claims priority from provisional application 63/156,037 filed March 3, 2021.  In preliminary amendments filed May 2, 2022, claims 3, 5, 6, 16, 18, and 19 have been amended and claims 17 and 21-31 have been cancelled; claims 1-16 and 18-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “each of the first and second leg straps configured to (i) span the channel opening in the area of the foot portion” in lines 3-5 of part (c); however, part (b) of claim 2 requires that the leg straps are secured to the rear edges of the leg portion.  Therefore, it is unclear how to the leg straps are both attached to the leg portion and span the channel opening in the area of the foot portion.  For examination purposes, the above limitation in part (c) of claim 2 will be interpreted as “each of the first and second [[leg]] foot straps configured to (i) span the channel opening in the area of the foot portion”.
Claims 3-8 are rejected under 35 U.S.C. 112(b) for depending from rejected claim 2.
Claim 9 recites the limitation “the first and second leg straps” in lines 4 of part (c); however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the above limitation in part (c) of claim 9 will be interpreted as “the first and second [[leg]] foot straps”.
Claims 10-20 are rejected under 35 U.S.C. 112(b) for depending from rejected claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamison (US 7,127,836).  Jamison discloses a rear-entry ankle brace (protection assembly 10) (Fig. 1) comprising:
an elastomeric component defining an inside elbow channel configured to span an ankle joint of a wearer (Figs. 1-2; column 2, lines 55-58), the elastomeric component having:
a distal end portion (foot portion 12) comprising an arched foot portion configured to extend over and cover a top and opposite sides of a mid-foot of the wearer (Figs. 1-2; column 2, lines 20-28);
a proximal end portion (upper end of ankle portion 30) comprising an arched leg portion configured to extend over and cover a front and sides of a lower portion of a leg of the wearer (Figs. 1-2; column 2, lines 39-51); and
an intermediate portion (lower end of ankle portion 30) extending between the foot portion (12) and the leg portion (30) and comprising an arched ankle portion configured to extend over and cover a front and sides of an ankle joint of the wearer (Figs. 1-2; column 2, lines 39-51);
wherein a channel opening extends along a length of the elastomeric component from the distal end portion (12) to the proximal end portion (30) and enables the elastomeric component to be positioned directly onto and cover the front and sides of the mid-foot, lower leg portion, and ankle joint of the wearer without passing the mid-foot through the proximal end portion (30) (Figs. 1 & 4); 
one or more straps (straps 50) for adjustably tensioning first and second rear edges of the channel opening in an area of the leg portion (30) toward one another and securing the leg portion (30) to the lower leg of the wearer (Figs. 1-5; column 2, line 59 – column 3, line 7); and
one or more straps (straps 50) for adjustably tensing first and second bottom edges of the channel opening in an area of the foot portion (12) toward one another and securing the foot portion (12) to the mid-foot of the wearer (Figs. 1-5; column 2, line 59 – column 3, line 7).
With respect to the limitation “ankle brace” as recited in the preamble, note that when reading the preamble in the context of the entire claim, the recitation “ankle brace” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction.  See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (US 2014/0288475), in view of Gray (US 5,921,945), and in further view of Gordon (US 2021/0244558).
Regarding claim 2, Watts discloses a rear-entry ankle brace (Fig. 1) comprising:
an elastomeric component (first part 1) defining an inside elbow channel configured to span an ankle joint of a wearer (Figs. 1 & 3; ¶ 0046 & 0056), the elastomeric component (1) having:
a distal end portion (distal end of second portion 5) comprising an arched foot portion configured to extend over and cover a top and opposite sides of a mid-foot of the wearer (Figs. 1 & 3; ¶ 0046, 0048, & 0050);
a proximal end portion (proximal end of first portion 3) comprising an arched leg portion configured to extend over and cover a front and sides of a lower portion of a leg of the wearer (Figs. 1& 3; ¶ 0046 & 0051); and
an intermediate portion (middle section of first and second portions 3, 5 between the distal and proximal end portions) extending between the foot portion (5) and the leg portion (3) and comprising an arched ankle portion configured to extend over and cover a front and sides of an ankle joint of the wearer (Figs. 1 & 3; ¶ 0046 & 0049);
wherein a channel opening extends along a length of the elastomeric component (1) from the distal end portion (5) to the proximal end portion (3) and enables the elastomeric component (1) to be positioned directly onto and cover the front and sides of the mid-foot, lower leg portion, and ankle joint of the wearer without passing the mid-foot through the proximal end portion (30) (Figs. 1 & 3; ¶ 0050-0051); 
a first leg strap (strap 11) secured to a first rear edge of the channel opening in an area of the leg portion (3) and a second leg strap (strap 11) connected to a second rear edge of the channel opening in the area of the leg portion (3), the first and second leg straps (11) being configured for tensioning the first and second rear edges of the channel opening toward one another and securing the leg portion (3) to the lower leg of the wearer (Figs. 1, 3, & 6; ¶ 0059); and
a foot strap (second part 7) to span the channel opening in the area of the foot portion (5) for tensing first and second bottom edges of the channel opening toward one another and securing the foot portion (5) to the mid-foot of the wearer (Fig. 4; ¶ 0052).
However, Watts fails to teach that the first and second leg straps are configured to removably attach to each other.
Gray discloses an analogous ankle brace (splint 10M) comprising an elastomeric component (splint body 12M) defining an inside elbow channel configured to span an ankle joint of a wearer, a first leg strap (strap 26) secured to a first rear edge of the a channel opening in an area of a leg portion of the elastomeric component and second leg strap (strap 26) connected to a second rear edge of the channel opening in the area of the leg portion, wherein the first and second leg straps (26) are configured to removably attach to each other (via hook-and-loop type fasteners 28) for tensioning the first and second rear edges toward one another and securing the leg portion to a lower leg of the wearer (Figs. 4 & 23-24; column 6, lines 19-23; column 7, lines 4-27; column 10, lines 27-42).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to modify first and second leg straps of the ankle brace taught by Watts to be configured to removably attach to each other as taught by Gray since both configuration would perform the function of securing the leg portion of the ankle brace on the wearer’s leg with predictable results.  Further, Applicant has not disclosed that the claimed leg strap configuration solves any stated problem or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing leg straps for an ankle brace.
However, the combination of Watts and Gray fails to teach first and second foot straps extending from first and second bottom edges of the channel opening in an area of the foot portion, each being configured to removably attach to at least one of the first and second leg straps when removably attached to each other.
Gordon discloses an ankle brace (brace 100) comprising a component (body 102) having a leg portion (first sleeve 112) and a foot portion (second sleeve 114), a leg strap (circumferential strap 142), a first foot strap (second & third extensions 208+218 of medial strap 200) extending from a first edge (location 220 at medial edge) in an area of the foot portion (114), and a second foot strap (second & third extensions 214+216 of lateral strap 210) extending from a second edge (location 230 at lateral edge) in the area of the foot portion (114), each of the first and second foot straps (208+218, 214+216) being configured to span under the foot portion (114) and removably attach to the leg strap (142) for tensioning the foot portion (114) to the mid-foot of a wearer (Figs. 4-11; ¶ 0034-0039 & 0043).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the foot strap of the ankle brace taught by the combination of Watts and Gray to be configured as first and second foot straps extending from first and second bottom edges of the channel opening in an area of the foot portion, each being configured to removably attach to at least one of the first and second leg straps when removably attached to each other as taught by Gordon for the purpose of providing the ankle brace with sufficient force to resist movement of the wearer’s ankle and foot from excessive pronation or supination.
Regarding claim 3, the combination of Watts / Gray / Gordon discloses the invention substantially as claimed, as described above, and Gray further discloses that the first and second leg straps (26) span the channel opening between the first and second rear edges and overlap one another (via hook-and-loop type fasteners 28), wherein the brace (10M) further comprises a slot (slot 60) along one of the first and second rear edges of the channel opening in the area of the leg portion through which one of the first and second leg straps (26) extends (Figs. 4 & 23-24; column 7, lines 4-27).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the ankle brace taught by the combination of Watts / Gray / Gordon such that the first and second leg straps span the channel opening between the first and second rear edges and overlap one another and the brace further comprises a slot along one of the first and second rear edges of the channel opening in the area of the leg portion through which one of the first and second leg straps can extend as further taught by Gray for the purpose of effectively securing the leg straps to the ankle brace and securing the ankle brace to the lower leg of the wearer.
Regarding claim 5, the combination of Watts / Gray / Gordon discloses the invention substantially as claimed, as described above, wherein the first and second foot straps (208+218, 214+216) taught by Gordon in the ankle brace taught by the combination of Watts / Gray / Gordon are capable of extending diagonally upward from the first and second edges of the channel opening and crossing over each other along the intermediate portion of the elastomeric component when the first and second foot straps are removably attached to at least one of the first and second leg straps for tensioning the first and second bottom edges toward one another and securing the foot portion to the mid-foot of the wearer.  The limitations of claim 5 are directed to the intended use of the claimed ankle brace which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 6, the combination of Watts / Gray / Gordon discloses the invention substantially as claimed, as described above, Gordon further discloses that the first foot strap (208+218) is a lower foot strap that extends under the second foot strap (214+216) that is an upper foot strap, wherein the lower foot strap (208+218) forms a plantar surface of the brace when spanning under the foot portion (114) (Fig. 9; ¶ 0035-0036).
Regarding claim 7, the combination of Watts / Gray / Gordon discloses the invention substantially as claimed, as described above, and Gray further discloses a slot (slot 60) along one of the first and second bottom edges of the channel opening in an area of a foot portion (Figs. 4 & 23-24; column 7, lines 4-27).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the ankle brace taught by the combination of Watts / Gray / Gordon to further comprises a slot along one of the first and second bottom edges of the channel opening in the area of the foot portion through which the upper foot strap can extend as further taught by Gray for the purpose of effectively securing the foot straps to the ankle brace and securing the ankle brace to the foot of the wearer.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watts, in view of Gray, in further view of Gordon as applied to claims 2, 3, 6 and 7 above, and in even further view of Lopez et al. (US 9,248,042).  The combination of Watts / Gray / Gordon discloses the invention substantially as claimed, as described above, but fails to teach that the slots are defined by D-rings that are at least partially embedded within the elastomeric component.
Lopez discloses an ankle brace (foot splint 300) comprising a component (dorsal member 100) having a foot portion (distal portion 104) and a leg portion (proximal portion 102), and a leg strap (calf strap 310) spanning a channel opening between first and second rear edges of the component (100), wherein the ankle brace (300) comprises a slot (D-ring 312) along one of the first and second rear edges of the channel opening in an area of the leg portion (102) through which the leg strap (310) extends, and wherein the slot (312) is defined by a D-ring that is at least partially embedded within the component (100) (via hole 120) (Fig. 3; column 4, lines 11-16; column 5, lines 15-20 & 58-67; column 6, lines 1-13).
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the slots of the ankle brace taught by the combination of Watts / Gray / Gordon to be defined by D-rings that are at least partially embedded within the elastomeric component as taught by Lopez for the purpose of providing a pivotal function to the leg and foot straps to better accommodate wearers with different size lower legs and feet.

Claims 9, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (US 2014/0288475) in view of Gordon (US 2021/0244558).
Regarding claim 9, Watts discloses a rear-entry ankle brace (Fig. 1) comprising:
an elastomeric component (first part 1) defining an inside elbow channel configured to span an ankle joint of a wearer (Figs. 1 & 3; ¶ 0046 & 0056), the elastomeric component (1) having:
a distal end portion (distal end of second portion 5) comprising an arched foot portion configured to extend over and cover a top and opposite sides of a mid-foot of the wearer (Figs. 1 & 3; ¶ 0046, 0048, & 0050);
a proximal end portion (proximal end of first portion 3) comprising an arched leg portion configured to extend over and cover a front and sides of a lower portion of a leg of the wearer (Figs. 1& 3; ¶ 0046 & 0051); and
an intermediate portion (middle section of first and second portions 3, 5 between the distal and proximal end portions) extending between the foot portion (5) and the leg portion (3) and comprising an arched ankle portion configured to extend over and cover a front and sides of an ankle joint of the wearer (Figs. 1 & 3; ¶ 0046 & 0049);
wherein a channel opening extends along a length of the elastomeric component (1) from the distal end portion (5) to the proximal end portion (3) and enables the elastomeric component (1) to be positioned directly onto and cover the front and sides of the mid-foot, lower leg portion, and ankle joint of the wearer without passing the mid-foot through the proximal end portion (30) (Figs. 1 & 3; ¶ 0050-0051); 
a leg strap (strap 11) secured to a first rear edge of the channel opening in an area of the leg portion (3) and configured to attach to a second rear edge of the channel opening the area of the leg portion (3) and removably attach to itself for tensing the first and second rear edges toward one another and securing the leg portion (3) to the lower leg of the wearer (Figs. 1, 3, & 6; ¶ 0059); and
a foot strap (second part 7) to span the channel opening in the area of the foot portion (5) for tensing first and second bottom edges of the channel opening toward one another and securing the foot portion (5) to the mid-foot of the wearer (Fig. 4; ¶ 0052).
However, Watts fails to teach first and second foot straps secured to and extending from first and second bottom edges of the channel opening in an area of the foot portion, each being configured to removably attach to the leg strap.
Gordon discloses an ankle brace (brace 100) comprising a component (body 102) having a leg portion (first sleeve 112) and a foot portion (second sleeve 114), a leg strap (circumferential strap 142), a first foot strap (second & third extensions 208+218 of medial strap 200) secured to and extending from a first edge (location 220 at medial edge) in an area of the foot portion (114), and a second foot strap (second & third extensions 214+216 of lateral strap 210) secured to and extending from a second edge (location 230 at lateral edge) in the area of the foot portion (114), each of the first and second foot straps (208+218, 214+216) being configured to span under the foot portion (114) and removably attach to the leg strap (142) for tensioning the foot portion (114) to the mid-foot of a wearer (Figs. 4-11; ¶ 0034-0039 & 0043).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the foot strap of the ankle brace taught by Watts to be configured as first and second foot straps extending from first and second bottom edges of the channel opening in an area of the foot portion, each being configured to removably attach to the leg strap as taught by Gordon for the purpose of providing the ankle brace with sufficient force to resist movement of the wearer’s ankle and foot from excessive pronation or supination.
Regarding claim 12, the combination of Watts and Gordon discloses the invention substantially as claimed, as described above, wherein the first and second foot straps (208+218, 214+216) taught by Gordon in the ankle brace taught by the combination of Watts and Gordon are capable of extending diagonally upward from the first and second edges of the channel opening and crossing over each other along the intermediate portion of the elastomeric component when the first and second foot straps are removably attached to at least one of the first and second leg straps for tensioning the first and second bottom edges toward one another and securing the foot portion to the mid-foot of the wearer.  The limitations of claim 12 are directed to the intended use of the claimed ankle brace which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 13, the combination of Watts and Gordon discloses the invention substantially as claimed, as described above, and Gordon further discloses that the first foot strap (208+218) is a lower foot strap that extends under the second foot strap (214+216) that is an upper foot strap, wherein the lower foot strap (208+218) forms a plantar surface of the brace when spanning under the foot portion (114) (Fig. 9; ¶ 0035-0036).
Regarding claim 16, the combination of Watts and Gordon discloses the invention substantially as claimed, as described above, and Gordon further discloses that each strap (142, 208+218, 214+216) is removably attached to another strap using hook and loop fasteners (means of attaching 152, 252, 254 are complementary hook and loop attachment means) (Figs. 4-8; ¶ 0034-0037 & 0039).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Gordon as applied to claim 9 above, and in further view of Lopez et al. (US 9,248,042).  The combination of Watts and Gordon discloses the invention substantially as claimed, as described above, and Watts further discloses that the leg strap (11) twice spans the channel opening between the first and second rear edges and overlaps itself (Figs. 1 & 6).  However, the combination of Watts and Gordon fails to teach that the ankle brace further comprises a slot along one of the first and second rear edges of the channel opening in the area of the leg portion through which the leg strap extends, wherein the slot is defined by a D-ring that is at least partially embedded within the elastomeric component.
Lopez discloses an ankle brace (foot splint 300) comprising a component (dorsal member 100) having a foot portion (distal portion 104) and a leg portion (proximal portion 102), and a leg strap (calf strap 310) spanning a channel opening between first and second rear edges of the component (100), wherein the ankle brace (300) comprises a slot (D-ring 312) along one of the first and second rear edges of the channel opening in an area of the leg portion (102) through which the leg strap (310) extends, and wherein the slot (312) is defined by a D-ring that is at least partially embedded within the component (100) (via hole 120) (Fig. 3; column 4, lines 11-16; column 5, lines 15-20 & 58-67; column 6, lines 1-13).
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the ankle brace taught by the combination of Watts and Gordon to further comprise a slot defined by a D-ring that is at least partially embedded within the elastomeric component through which the leg strap can extend as taught by Lopez for the purpose of providing a pivotal function to the leg strap to better accommodate wearers with different size lower legs.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Gordon as applied to claims 9 and 13 above, and in further view of Gray (US 5,921,945).  The combination of Watts and Gordon discloses the invention, substantially as claimed, as described above, but fails to teach that the upper foot strap extends through a slot along one of the first and second bottom edges of the channel opening in the area of the foot portion.
Gray discloses an ankle brace (splint 10M) comprising an elastomeric component (splint body 12M), a foot strap (strap 26) secured to and extending from a bottom edge of a channel opening in an area of a foot portion of the elastomeric component (12M) and is configured to span the channel opening in the area of the foot portion, and a slot (slot 60) along one of the first and second bottom edges of the channel opening in the area of a foot portion through which the foot strap extends (Figs. 4 & 23-24; column 7, lines 4-27; column 10, lines 27-42).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the ankle brace taught by the combination of Watts and Gordon to further comprises a slot along one of the first and second bottom edges of the channel opening in the area of the foot portion through which the upper foot strap can extend as taught by Gray for the purpose of effectively securing the foot straps to the ankle brace and securing the ankle brace to the foot of the wearer.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Gordon as applied to claim 9 above, in further view of Gray as applied to claim 14 above, and in even further view of Lopez et al. (US 9,248,042).  The combination of Watts / Gordon / Gray discloses the invention substantially as claimed, as described above, but fails to teach that the slot is defined by a D-ring that is at least partially embedded within the elastomeric component.
Lopez discloses an ankle brace (foot splint 300) comprising a component (dorsal member 100) having a foot portion (distal portion 104) and a leg portion (proximal portion 102), and a strap (strap 310) spanning a channel opening between first and second edges of the component (100), wherein the ankle brace (300) comprises a slot (D-ring 312) along one of the first and second edges of the channel opening through which the strap (310) extends, and wherein the slot (312) is defined by a D-ring that is at least partially embedded within the component (100) (via hole 120) (Fig. 3; column 4, lines 11-16; column 5, lines 15-20 & 58-67; column 6, lines 1-13).
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the slot of the ankle brace taught by the combination of Watts / Gordon / Gray to be defined by a D-ring that is at least partially embedded within the elastomeric component as taught by Lopez for the purpose of providing a pivotal function to the foot strap to better accommodate wearers with different size feet.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Gordon as applied to claim 9 above, and in further view of Ducharme et al. (US 2017/0367868).
Regarding claim 18, the combination of Watts and Gordon discloses the invention, substantially as claimed, as described above, and Watts further discloses that the elastomeric component (1) consists of a single piece (integrally formed) (¶ 0046).
It is noted that the limitation “molded” is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
However, the combination of Watts and Gordon fails to teach that the elastomeric component is made of one or more thermoplastic materials.
Ducharme discloses an ankle brace (ankle brace 10) comprising an elastomeric component (web 22) consisting of one or more thermoplastic materials (¶ 0034-0035 & 0059).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the elastomeric component of the ankle brace taught by the combination of Watts and Gordon from one or more thermoplastic material as taught by Ducharme since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 19 and 20, the combination of Watts and Gordon discloses the invention, substantially as claimed, as described above, but fails to teach that the elastomeric component further defines on each of the opposite lateral and medial sides of the ankle brace a central hub with radiating struts extending from the central hub and with interstitial areas extending between the radiating struts, wherein the interstitial areas comprise areas that are substantially thinner than the radiating struts and include perforations extending through the elastomeric component for breathability of the ankle brace when worn.
Ducharme discloses an ankle brace (ankle brace 10) comprising an elastomeric component (web 22) defining on each of the opposite lateral and medial sides of the ankle brace a central hub (malleoli openings 40, 42) with radiating struts (support 120) extending from the central hub (40, 42) and with interstitial areas (fenestrations) extending between the radiating struts (120), wherein the interstitial areas comprise areas that are substantially thinner than the radiating struts (120) and include perforations extending through the elastomeric component for breathability of the ankle brace when worn (Figs. 3-4; ¶ 0004, 0037, 0042, & 0052).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the elastomeric component of the ankle brace taught by the combination of Watts and Gordon to define on each of the opposite lateral and medial sides of the ankle brace a central hub with radiating struts extending from the central hub and with interstitial areas extending between the radiating struts, wherein the interstitial areas comprise areas that are substantially thinner than the radiating struts and include perforations extending through the elastomeric component for breathability of the ankle brace when worn as taught by Ducharme for the purpose of limiting lateral motion of the ankle brace while allowing hinging of the ankle brace as well as to allow for the evaporation of perspiration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/31/2022